Citation Nr: 1227243	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1948 to November 1949, and from December 1950 to July 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In July 2008, the Veteran submitted claims of entitlement to service connection for a left shoulder disorder and a right shoulder disorder, to include as secondary to a left shoulder disorder.  The Veteran asserted that he incurred these disorders as a result of an inservice motor vehicle accident, sometime in 1951.  After these claims were denied in a February 2009 rating decision, the Veteran perfected an appeal.

In August 2010, the Board remanded the Veteran's claims in order to afford him a VA examination to ascertain the presence of a left and/or right shoulder disorder and, if either/both were present, whether any shoulder disorder found was etiologically related to his active duty service, to include any event therein.  Further, the examiner was to provide an opinion as to whether any right shoulder disorder was due to or aggravated by a left shoulder disorder.

In September 2010, the Veteran underwent a VA examination.  A radiological examination revealed a chronic rotator cuff injury and mild osteoarthritis in the Veteran's right shoulder, and extensive osteoarthritis in the Veteran's left shoulder.  After a physical examination, the diagnoses were left and right shoulder degenerative arthritis.  The examiner then opined:

The [Veteran's claims] file was thoroughly reviewed.  The only reference to the left shoulder is a scar on the posterior aspect of the left shoulder.  There is no evidence in his records of any injury to his left or his right shoulder.  Therefore, it is the opinion of this examiner that it is not at least as likely as not that either left or right shoulder injury occurred while on active duty.

The RO re-adjudicated the Veteran's claims and issued an April 2011 supplemental statement of the case before remitting the issues to the Board for further appellate review.

In July 2011, the Board found that the September 2010 VA examination was inadequate for purposes of determining service connection.  Specifically, the Board found that the examination was inadequate because the examiner did not comment upon the Veteran's reported inservice motor vehicle accident beyond finding that his service treatment records did not document the accident.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, the examiner did not address the private medical evidence of record associated with the Veteran's claims file.  As such, the Board remanded the Veteran's above-captioned claims for further development.  

The Board directed the RO to request that the Veteran identify all VA and non-VA treatment providers who treated him for a left or right shoulder disorder during the pendency of the appeal.  The Board directed the RO to obtain all identified treatment records that were not already associated with the claims file, in particular all treatment records from L.F.F., M.D., including operative reports.  Once this had been accomplished, the Board directed the RO to obtain a supplemental opinion from the September 2010 VA examiner.  In pertinent part, the examiner was directed to render an opinion "as to whether any shoulder disorder is related to the Veteran's period of active duty service, to include a motor vehicle accident."  (emphasis added).  In so doing, the examiner was asked to opine "as to whether the current shoulder diagnoses are consistent with an injury occurring in 1951."  (emphasis added).  If the September 2010 VA examiner was not available, the RO was directed to afford the Veteran another VA examination wherein the salient etiological questions presented by his claims were addressed.

In August 2011, the RO sent the Veteran a letter wherein it requested that he submit or identify treatment providers who treated him for shoulder disorders during the pendency of this appeal.  As a result of this letter, the Veteran submitted or the RO obtained numerous records demonstrating treatment for the Veteran's left and right shoulders, including from Dr. L.F.F. and operative reports.

In September 2011, the RO obtained a supplemental opinion from the VA examiner.  The examiner indicated that the Veteran claims file was review.  Specifically, the examiner commented upon a letter sent by Dr. L.F.F.'s, saying that it was "non specific as to side and the reference to injury in Korea is only heresay [sic], i.e., per Veteran's report."  Further, the examiner stated, "There was no documented evidence of a shoulder injury due to a motor vehicle accident during active duty."  Ultimately, the examiner opined that the Veteran's left and right shoulder disorders were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this conclusion, the examiner reasoned that there was,

[n]o medical documentation of injury occurring in the service.  It is less likely as not that an injury occurred to either shoulder while in the service.  No evidence of motor vehical [sic] accident.

The RO re-adjudicated the Veteran's claims in a June 2012 supplemental statement of the case before remitting them to the Board for further appellate review.

In July 2011, the Board remanded the Veteran's claims because it found that the September 2010 VA examination was inadequate for purposes of determining service connection.  The Board specifically discussed that a VA examination was inadequate when the examiner relies solely upon the absence of inservice evidence of an injury in support of the opinion rendered, when the evidence of record also includes the Veteran's reports that an inservice injury had occurred.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, and more importantly, in the July 2011 remand, the Board specifically directed the examiner provide an opinion as to whether the Veteran's left and/or right shoulder disorder(s) was/were related to his active duty service, to include a motor vehicle accident.  Further, the Board directed the examiner to provide an opinion as to whether the Veteran's current left and right shoulder disorder were consistent with an injury occurring in 1951.  Despite this, in the September 2011 supplemental opinion, the examiner provided another opinion based upon, and limited to, the absence of evidence documenting an inservice motor vehicle accident.  Consequently, the Board finds that the September 2011 supplemental opinion is inadequate for purposes of determining service connection.  By failing to ensure that the Veteran was afforded an adequate examination, the RO did not substantially comply with the Board's July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Id.  As such, a remand for corrective action is required.  

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board also finds that another remand is warranted in order to obtain an adequate opinion from a VA examiner.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain another supplemental opinion from the September 2010 VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any shoulder disorder is related to the Veteran's periods of active duty service, to include a motor vehicle accident.  For purposes of this examination, the examiner must assume that the Veteran's assertions are competent evidence of an inservice motor vehicle accident.  In rendering this opinion, the examiner must address the Veteran's separation examination dated in 1952, and the evidence of shoulder treatment provided to the Veteran by Dr. L.F.F., including the September 2010 letter.  The examiner must state whether any current shoulder diagnoses are consistent with an injury occurring in 1951.  If the examiner finds that a right or left shoulder disorder is related to the Veteran's military service, to include a motor vehicle accident, the examiner must then address whether the other shoulder disorder is due or is aggravated by the service-related shoulder disorder, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  If the September 2010 VA examiner is unavailable to rendered the requested supplemental opinion, the RO must afford the Veteran another VA examination in order to obtain an opinion as to the etiological relationship, if any, between his current left and right shoulder disorders and his active duty service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left and/or right disorder is related to the Veteran's periods of active duty service, to include a motor vehicle accident.  For purposes of this examination, the examiner must assume that the Veteran's assertions are competent evidence of an inservice motor vehicle accident.  In rendering this opinion, the examiner must address the Veteran's separation examination dated in 1952, and the evidence of shoulder treatment provided to the Veteran by L.F.F., M.D., including Dr. L.F.F.'s September 2010 letter.  The examiner must state whether the current diagnoses are consistent with an injury occurring in 1951.  If the examiner finds either a right or left shoulder disorder that is related to the Veteran's military service, to include the motor vehicle accident, the examiner must then address whether the other shoulder disorder is due or is aggravated by the service-related shoulder disorder, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

4.  If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

